Citation Nr: 0721753	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-35 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty December 1967 to November 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.


FINDINGS OF FACT

1.  The veteran's nonservice-connected disabilities include 
hypertension, anxiety disorder, post-traumatic stress 
disorder, arthritis of the knees, spine and ankle, cavus 
deformity of the feet, metatarsalgia, a learning disability, 
and migraine headaches.

2.  The veteran was born in November 1946 and reports 
completion of special education course of study in high 
school.  He last worked full time over twenty years ago at 
odd jobs including an oil canner and a furniture mover.

3.  The veteran's disability picture permanently precludes 
him from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the requirements 
for a permanent and total disability rating for pension 
purposes are met.  38 U.S.C.A. §§ 1502, 1521, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 
4.16, 4.17 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002). Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and implementing regulations apply 
in the instant case.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met as to the claim addressed on the merits 
herein.  Since the decision is favorable to, and does not 
prejudice the veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a nonservice- 
connected disability which is not the result of the veteran's 
willful misconduct.  A finding of permanent and total 
disability for pension purposes can be established under VA 
regulations by "objective" and "subjective" standards.  See 
Brown v. Derwinski, 2 Vet. App. 444, 446 (1992); see also 
Talley v. Derwinski, 2 Vet. App. 282 (1992).

Permanent and total disability may be shown in two ways:

(1) the veteran must be unemployable as a result of 
a lifetime disability (the "subjective" standard 
which is based on the disabilities, age, 
occupational background, and other related factors 
of the individual veteran whose claim is being 
adjudicated) or,

(2) even if not unemployable, if the veteran 
suffers from a lifetime disability which would 
render it impossible for the average person with 
the same disability to follow a substantially 
gainful occupation (the "objective" standard which 
is based on the percentage ratings assigned for 
each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings 
Schedule)). Brown, 2 Vet. App. at 446.

The "objective" standard requires demonstration of 
specific minimum percentage ratings and the 
permanence of those percentage ratings for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.

When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.17.  If a permanent and total 
disability rating is not warranted under the "objective" 
standard and the veteran is unemployable, the RO should 
consider the issue of entitlement to a permanent and total 
disability rating on an extra-schedular basis.  See Roberts 
v. Derwinski, 2 Vet. App. 387, 390 (1992).

VA regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require 
that a veteran be "unemployable" before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.

The significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration; however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a).

While the Board notes that the veteran's disabilities fail to 
meets the minimum schedular rating for consideration of a 
nonservice-connected pension, the Board finds that the 
medical evidence reflects that the veteran is unable to 
secure and follow substantially gainful employment by reason 
of his nonservice-connected disabilities.

Specifically, the evidence shows that the veteran was born in 
November 1946 and is now 60 years old.  He claims to have 
completed a special education course of study in high school.  
This is reflected in the March 2006 hearing testimony before 
the undersigned Veterans Law Judge.  He last worked full time 
over twenty years ago as an oil canner and a furniture mover.  
He testified that he has had part time odd jobs up until a 
couple of years ago.  The Board considers this no more than 
marginal employment.  

The veteran was afforded VA medical examinations in April 
2005.  The reports of medical examinations include diagnoses 
of migraine headaches, hypertension, osteoporosis/osteopenia 
of the metatarsal head of the right foot, degeneration of the 
lumbar spine, hypertension, hyperinflation with fibronodular 
densities of both apices of the chest.  The examiner of the 
feet opined that employability of the veteran was limited by 
his foot problems.  

A mental health note dated in June 2005 reflects a diagnostic 
impression of alcohol abuse, anxiety disorder, and post 
traumatic stress syndrome.  The Global Assessment of 
Functioning score was 53.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Additional updated VA treatment records are dated through 
June 2006 and show that the veteran was continuing to take 
medication for his anxiety and PTSD symptoms.  His alcohol 
abuse was noted to be in brief remission.  In August 2005, he 
admitted he did not think he could do anything more than 
occasional odd jobs because of his memory, concentration, and 
physical problems.  He appeared disheveled but clean.  In 
February 2006, although he thought he was doing good, he 
appeared disheveled.  

The veteran testified before the undersigned in March 2006.  
His sister also testified.  They candidly testified that he 
could not work due to his combination of physical problems, 
namely hypertension, foot pain, joint pain, and anxiety.  He 
also explained that he had been in special education 
throughout his high school years.  He testified that he did 
not apply for Social Security benefits because he believed 
that he should apply for benefits through the VA.  

The Board finds that the veteran is unable to secure and 
follow substantially gainful employment by reason of his 
nonservice-connected disabilities.  It is clear that the 
combination of problems created by the veteran's medical 
problems, anxiety and learning problems preclude him from 
working at this stage of his life.  His physical and non-
exertional limitations combine to render him unable to 
perform any sustained meaningful work activity.  

In making this decision, the Board finds the veteran's 
testimony fully credible and consistent with the record.  It 
is accorded considerable probative weight under the 
circumstances.  In light thereof, resolving doubt in the 
veteran's favor as required by the regulations, the Board 
finds that he is entitled to a permanent and total disability 
evaluation for pension purposes.


ORDER

A permanent and total disability rating for nonservice-
connected disability pension purposes is granted, subject to 
regulations governing the award of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


